Exhibit 32.1 906 CERTIFICATION The undersigned certify pursuant to 18 U.S.C. § 1350 as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The accompanying Minn-Dak Farmers Cooperative Quarterly Report on Form 10-Q for the period ended November 30, 2009, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the accompanying Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: January 14, 2010 /s/ David H. Roche President and Chief Executive Officer /s/ Steven M. Caspers Executive Vice President and Chief Financial Officer
